Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 was filed on the mailing date of the application.  The submission is in compliance with the /provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Claims 1-6 and 8-13 not limited by the claim language of “a solid-state electrochemical cell".  The limitation is intended use of the solid-state cathode of the claims.  The recitation of purpose or intended use must be evaluated to determine whether the recited purpose results in a structural difference between the claimed invention and the prior art. (see MPEP 2111.02, II).  In the instant claims, the cathode is able to stand alone from the electrochemical cell containing an electrolyte in which it is used. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0147740 (Kokubu).
 With respect to claims 1, 2, and 5, Kokubu teaches a battery comprising a positive electrode, a negative electrode, and a separator therebetween (PP 0020).  The positive electrode may be made from zirconium ammonium carbonate and ammonium fluoride (PP 0014) which is a solid-state cathode which does not have liquid, gel, or polymers. The positive electrode active material comprises a lithium transition metal complex oxide (PP 0008) [claim 5], which has Zr contained in the grain boundaries thereof (PP 0083).
With respect to claims 3, 4, and 8-11, the Zr may be present in am amount of 0.0094% to 0.47% (PP 0083), which has significant overlap with the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0147740 (Kokubu).
With respect to claim 6, Kokubu fails to teach eh density of the cathode, however because the cathode is made form similar components in a similar fashion, one of ordinary skill in the art would expect the unmeasured properties, such as density to be substantially similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 12, Kokubu teaches that the Zr is contained in the grain boundaries, but fails to teach a triple junction.  The cathode of Kokubu is made from similar components and therefore one of ordinary skill in the art would expect the grain boundaries to be triple junctions. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
With respect to claim 13, Kokubu teaches the cathode as discussed above, wherein the positive electrode active material may be LCO (PP 0004).  Kokubu fails to teach the purity of the cathode. However because the cathode is made from similar components in a similar fashion, one of ordinary skill in the art would expect the unmeasured properties, such as purity to be substantially similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
	

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0147740 (Kokubu) as applied to claim 1 above, and further in view of US PGPub 2012/0129048 (Fukui).
Kokubu teaches the battery as discussed above, wherein the negative electrode may comprise a lithium metal (PP 0085).  The separator may be impregnated with the nonaqueous electrolyte (PP 0020).  Kokubu fails to teach a solid-state electrolyte.  Fukui teaches an electrode assembly which may be spirally wound.  The electrolyte may be a nonaqueous electrolyte (PP 0030-0031). The nonaqueous electrolyte may be a polymer electrolyte impregnated with an electrolytic solution or an inorganic solid electrolyte (PP 0033).  It would have been obvious to one of ordinary skill in the art to use an inorganic solid electrolyte for the nonaqueous electrolyte of Kokubu to form a solid-state electrochemical cell as Fukui teaches that they are functional equivalents.  If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759